COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 Marda Whitney,                               §               No. 08-16-00007-CV

                      Appellant,              §                 Appeal from the

 v.                                           §            County Court at Law No. 5

 El Paso Independent School District,         §             of El Paso County, Texas

                      Appellee.               §              (TC# 2012-DCV06235)

                                            §
                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to

file the brief until September 12, 2016. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. S. Anthony Safi, the Appellee’s attorney, prepare

the Appellee’s brief and forward the same to this Court on or before September 12, 2016.

       IT IS SO ORDERED this 19th day of August, 2016.


                                                   PER CURIAM


Before McClure, C.J., Rodriguez, and Hughes, JJ.
(Hughes, J., not participating)